PER CURIAM.
After appellant repeatedly failed to proceed as provided by Tax Court Rule 91(a), filed non-responsive and evasive replies to orders to show cause, and failed to appear on the scheduled trial date, the court dismissed his petitions for redetermination of deficiencies and additions to the tax, and entered default judgments against him on those issues as to which respondent bore the burden of proof including fraud penalties. Upon review of the record, we perceive no support for appellant’s garbled arguments that the court abused its discretion, violated due process, or committed any other error. Appellant’s contested motion for a continuance was filed just twenty days before the scheduled trial date and contained transparently insufficient excuses for his multiple failures to cooperate in the pretrial process. The filing of the motion for a continuance did not excuse appellant’s failure to appear on the scheduled date. See Tax Court Rules 33,123.

Affirmed.